March 09, 2007

Mr. Charles S. Frigerio
Law Offices of Charles S. Frigerio
111 Soledad, Suite 840
San Antonio, TX 78205

Honorable Guy Herman
P. O. Box 1748
Austin, TX 78767

Mr. L. Chris Heinemeyer
Krenek & Heinemeyer, P.C.
9601 McAllister Freeway, Suite 1110
San Antonio, TX 78216

Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Wade Caven Crosnoe
Thompson Coe Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin, TX 78701

Mr. Andrew F. MacRae
221 West 6th Street, Suite 2000
Austin, TX 78701-3407

Mr. Matthew B. Cano
Allensworth & Porter, L.L.P.
620 Congress Ave., Suite 100
Austin, TX 78701

Mr. Randy Howry
Herman Howry & Breen, L.L.P.
1900 Pearl Street
Austin, TX 78705-5408

RE:   Case Number:  06-0302
      Court of Appeals Number:  03-06-00052-CV&03-06-00053-CV
      Trial Court Number:  82019-A

Style:      IN RE  GILLESPIE COUNTY

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion in the  above-referenced
cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Dana          |
|   |DeBeauvoir        |
|   |Ms. Diane O'Neal  |